Citation Nr: 1642206	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-22 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than October 6, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and D. S.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2011.  In July 2016, the Veteran appeared at a Board hearing held at the RO before the undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was denied by the RO in April 2006; and, after new evidence was submitted, service connection for PTSD was again denied in May 2006.

2.  The Veteran submitted a notice of disagreement in September 2006, and a statement of the case was furnished in May 2007.  

3.  In May 2007, the Veteran submitted additional evidence, which was addressed in a June 2007 supplemental statement of the case that continued to deny service connection for PTSD.  

4.  In December 2007, the Veteran submitted additional evidence concerning PTSD; this was addressed in a June 2008 rating decision that denied service connection for PTSD on the basis that no new and material evidence had been received.  

5.  No response or other relevant argument or evidence was received from the Veteran until the claim for service connection for PTSD that was received on October 6, 2010.  

6.  In a June 2011 rating decision, the RO granted service connection for PTSD, effective October 6, 2010, based on liberalizing law or VA issue that became effective July 13, 2010.  

7.  A bilateral hearing loss disability meeting VA criteria was first shown many years after service, and is not related to any in-service events, including noise exposure.  

2.  Tinnitus had its onset during active military service.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of July 13, 2010, but no earlier, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5108, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.114, 3.156, 3.400 (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The duty to notify has been met.  See December 2010 VCAA correspondence and July 2015 Travel Board Hearing transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been obtained.  VA treatment records and all other post-service treatment records adequately identified by the Veteran were obtained.  

The VA examination and opinion obtained in this case are more than adequate as they are predicated on a full understanding of the Veteran's medical history.  The examiners considered all of the pertinent evidence of record, provided thorough physical examinations, and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Hence, all necessary notification and development has been accomplished, and no further notice or assistance is required to fulfill VA's obligations concerning the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Earlier effective date

Service connection for PTSD was granted by a June 2011 rating decision, effective October 6, 2010.  The Veteran contends that he is entitled to an earlier effective date for his award of service connection for PTSD; specifically, the effective date should be based on his original claim for service connection for a PTSD, received in June 2005.    

In general, the effective date of an evaluation and award of compensation will be the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Where there has been a final disallowance, however, the effective date of an award of disability compensation based on new and material evidence shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (2015).

The June 2005 claim was accompanied by a statement that the Veteran was involved in stressful events in Vietnam, as well as the report of a psychological evaluation by R. Krueger, Ph.D., diagnosing PTSD based on combat.  

Service personnel records show that the Veteran served in Vietnam, but he was a water supply specialist and he was assigned to the Headquarters 299th Engineering Battalion.  He did not receive any awards or decorations denoting combat participation.  Accordingly, combat was not established, and his claim was forwarded to the JSRRC coordinator for stressor verification.  In March 2006, JSRRC reported that the claimed stressor could not be verified based on the information provided, which lacked specific dates and names of other involved parties.  After receiving additional stressor information, in April 2006, the JSRRC coordinator again reported an inability to verify the stressor.  


In an April 2006 rating decision, service connection for PTSD was denied.  As in effect the time of the Veteran's initial claim, for a grant of service connection for PTSD, there must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders, 4th edition (DSM-IV).  38 C.F.R. § 4.125 (a).  The claim was denied on the basis that there was no verified in-service stressor.  

Shortly thereafter, also in April 2006, additional medical statements as well as a lay statement were received, showing that the Veteran currently had PTSD.  In May 2006, the RO again denied the claim, stating that there was still insufficient evidence of a stressor.  

In September 2006, the Veteran submitted a notice of disagreement.  Also received were treatment records dated from July to September 2006 at an Indian Health Service facility, including a July 2006 evaluation which included stressor details.  In November 2006, the RO requested that the Veteran provide more detailed information concerning his claimed stressors; he responded later that month that he had no more stressor information.  

A statement of the case was provided to the Veteran on May 11, 2007, which informed him that his claim continued to be denied because, although he had a valid diagnosis of PTSD, there was insufficient evidence to verify a military stressor.  The Veteran did not submit a timely substantive appeal with this determination within 60 days of the statement of the case.  Accordingly, that decision is final.  See 38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).  

However, on May 29, 2007, a statement dated May 25, 2007, was received from the Veteran, in which he claimed service connection for a foot injury.  He also stated that this foot injury had been caused by a metal fragment, and that a bomb squad had had to clear the place before he could move to make sure it was not a land mine trigger.  He stated that he still had nightmares.  

The RO construed this statement as new evidence concerning the PTSD claim.  Under the provisions of 38 C.F.R. § 3.156(b) (2015), new and material evidence received after an RO decision, but prior expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  If such evidence is new and material, the RO decision does not become final until it is adjudicated in a subsequent rating decision.  Beraud v. McDonald, 766 F 3d 1402 (Fed. Cir. 2014); Mitchell v. McDonald, 27 Vet. App. 431 (2015).  In this case, the RO addressed the new assertion in a June 2007 supplemental statement of the case, concluding that there was still insufficient evidence of a stressor.  

In December 2007, a statement from the Veteran was received, in which he said that he enclosed evidence for his foot claim, as well as his "overall claims," consisting of a psychiatric statement dated in August 2007, and a statement verifying his in-country location.  Enclosed was a statement from a psychologist as well as a September 2007 lay statement.  In response, the RO issued a rating decision in June 2008, finding that no new and material evidence had been received, because the new evidence did not substantiate a stressor.  No response was received from the Veteran.  No response of any kind was received from the Veteran within a year.

At his Board hearing, the Veteran indicated that he believed that he had submitted the necessary documentation to perfect his appeal to his then-representative, but that the representative apparently did not forward it to the RO.  However, a designated representative is not an employee of VA, and a submission to the representative is not considered a submission to VA.  There is no record of the receipt of a substantive appeal, or similar document, within the applicable time period.  Moreover, the Veteran was unclear as to the dates and the content of the evidence given to the representative.  Under these circumstances, there is no basis on which to find a perfected appeal was filed.  

In October 2010, the Veteran filed a new claim for service connection for PTSD, which was granted in a June 2011 rating decision.  The evidence that formed the basis for the grant of service connection for PTSD included a detailed VA examination obtained in January 2011, which also included psychological testing, and resulted in a DSM-IV diagnosis of PTSD due to in-service stressors.  The examiner also provided an addendum in March 2011, in which she stated that the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity, and that his response to the event involved a psychological or a psycho-physiological state of fear, helplessness, and horror. 

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  Where there has been a prior final denial, the award of VA benefits may not be effective earlier than the date the VA received the particular application for which the benefits were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  The award can be made effective no earlier than the date of the new application.  38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  Even if there is new evidence supporting an earlier disability date, a claimant cannot receive compensation for a time frame earlier than the application date of the claim to reopen.  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005).  

Moreover, the Veteran's claim was ultimately decided in his favor based on liberalizing legislation, which was not effective until July 13, 2010.  See 38 C.F.R. § 3.400(f)(3) (2011); 75 FR 39852 (July 13, 2010).  Specifically, in granting the claim, the RO determined that stressor verification was not necessary, because the claim could be granted based on a new regulatory provision that permitted a grant of service connection for PTSD without verifying the stressor, if the stressor claimed by a Veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, if the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  38 C.F.R. § 3.400(f)(3).  

However, although a claim granted based on liberalizing law may not be effective prior to the effective date of the law, if a claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and such eligibility existed continuously from that date to the date of claim, the grant may be effective on the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114 (a).  Here, this provides the Veteran with an effective date of July 13, 2010.  Although the Board recognizes that this is later than the effective date claimed by the Veteran, it is the earliest effective date that can be provided under the law, based on the facts of this case.  

Accordingly, the Board finds that an effective date of July 13, 2010 is warranted for the grant of service connection for PTSD.  However, the weight of the evidence is against an earlier effective date.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Bilateral Hearing Loss and Tinnitus

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that tinnitus, "at a minimum where there is evidence of acoustic trauma," is also a chronic disease under 38 C.F.R. § 3.309(a), "as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).  

Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For presumptive chronic diseases, to include sensorineural hearing loss and, now, tinnitus, an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

Hearing Loss

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id., at 157.  Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

No complaints of hearing loss or tinnitus were noted in the veteran's service treatment records.  The veteran's hearing at separation in April 1970 was 15/15 bilaterally on whispered voice test.  

On a VA examination in June 2011, the Veteran reported noise exposure in the military while driving a truck in a convoy, and with artillery, which, the examiner noted, may have resulted in significant noise exposure.  After service, he worked in the construction industry for 6 to 7 years around generators, and he worked for the forest service for 13 summers, during which he used chain saws.  

Audiometric examination disclosed pure tone air conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
60
70
LEFT
20
20
25
65
75

Speech recognition was noted to be too unreliable to score.  The diagnosis was sensorineural hearing loss in both ears.  The examiner concluded that hearing loss was "less likely as not" caused by or a result of noise exposure during service, described as automatic gunfire of his gunner firing for 10 minutes into a rice paddy, and his MOS of water supply.  The examiner explained that the many years of post-military noise exposure was he most likely cause of his current hearing loss.  The Veteran was noted to have spent 40 years in sawmills, and used saws and other power tools in his right hand.  His poorer right ear hearing was consistent with right power tool use.  

The examiner also stated that if the Veteran's hearing had been as poor as it was now in service, he could not have passed the whispered voice test as he did in 1952.  The Veteran contends, in essence, that the whisper test is unreliable.  The Board agrees that a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385.  Particularly in light of Hensley, this part of the VA examination is without probative value, and has been disregarded in the Board's decision.

The Veteran contends that no hearing protection was provided while he was in service.  He also states that he always wore hearing conservation equipment while working in the lumber mill, and that several years of his lumber mill employment were not around loud noises.  For instance, he states that he started as a handyman, and later was a foreman for nine years, during which time he worked in an office.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Although the Veteran states that he always wore hearing protection during his 40 years of lumber industry employment, he is attempting to recall events which occurred up to 55 years earlier, and his recollections are not always accurate.  For example, according to his DD Form 214, he worked in the logging industry before service, from 1948 to 1950, and, at the time of his entrance into service, was already a "rigger head," indicating he had already passed beyond the handyman stage by the time he entered service.  The Board does not find it credible that his 40 years of employment in the lumber industry did not include significant noise exposure.  By this, the Board means simply that his recollections are not accurate; there is no inference of deliberate inaccuracy.  

Lay assertions, however, may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

Although the Veteran can report on a subjective decline in hearing, a hearing loss disability for VA service connection purposes requires specific audiological findings.  Thus, he is not competent to state that he has a hearing loss disability meeting the regulatory criteria, as such requires specific audiometric testing.  Moreover, his testimony concerning the onset of his hearing loss was vague.      

The evidence establishes that the Veteran had noise exposure during service,  as well as post-service recreational noise exposure.  The VA examiner found that the noise exposure in service was less likely than not related to his current hearing loss.  There is no medical evidence contradicting this conclusion, and the Veteran's statements concerning the onset of his hearing loss have been vague.  He testified that he first received hearing aids in about 2015.  Under these circumstances, the examiner's explanation that the post-service occupational noise exposure was the cause of the Veteran's hearing loss is a sufficient rationale for the opinion.  

In sum, there is no contemporaneous evidence of the presence of a hearing loss disability for many years after service; the Veteran's lay testimony was vague; and the only medical evidence addressing the question of a nexus to service found that it was not likely related.  The preponderance of the evidence is against the claim for service connection for bilateral hearing loss.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  

Tinnitus

With respect to tinnitus, on the VA examination in June 2011, the Veteran reported that tinnitus began in the early 1970's, and occurred a couple of times a week.  The examiner concluded that tinnitus was less likely as not due to in-service noise exposure, and more likely caused by post-service occupational noise exposure, adding that the Veteran reported tinnitus started sometime after service.  

Unlike hearing loss disability, which requires specific audiometric findings, a layperson is entirely competent to identify tinnitus.  Moreover, his testimony concerning tinnitus in service was more specific; he described it as a tingling, then later a bubbling sound, which persisted intermittently since service.  On the VA examination, he reported the onset as in the early 1970's, and he was discharged from service in 1970.  

As noted above, tinnitus is considered to be an organic disease of the central nervous system, and, as such a "chronic" disease.  Fountain, supra.  Additionally, the Court has specifically held that a Veteran is competent to present evidence of continuity of symptomatology for tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Accordingly, in view of his statements as to continuity of symptomatology, it is not necessary to establish whether it was caused by in-service noise exposure.  As a result of these factors, the Board finds that the Veteran's competent statements as to continuity of symptomatology are sufficiently credible to place the evidence in equipoise.  Accordingly, service connection for tinnitus is warranted.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b).  


ORDER

An earlier effective date of July 13, 2010, for the grant of service connection for PTSD is granted; to that extent only, the appeal is allowed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


